Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121
I. Claims 5-13 and 15-20, drawn to a bundle breaker apparatus.
II. Claim 14, drawn to a method.
Claims 1-4 will be examined along with either of Inventions I and II, noting that both Inventions I and II require the features of claims 1-4.  
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process (see Invention II) and apparatus for its practice (see Invention I).  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as a process where the belt is halted prior to the folding of the input conveyor. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
In the present case, the Inventions have different fields of search for multiple reasons. First, Invention II requires a search in Y10T225/16 that is not required by Invention I. Invention I may also require a search in B65G23/44 that is not required by Invention II. Moreover, different keyword search queries are required for the Inventions. Invention I requires queries such as “(spring or bias$4) with tension$4” and “(convey$4 or belt) with frame” that are not required by Invention II, whereas Invention II requires queries such as “(belt with run$4)” that are not required by Invention I. Thus, there is a search burden both due to searching distinct classifications and also unique keyword queries.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Scott Wakeman on 8 December 2022 a provisional election was made without traverse to prosecute Invention I, reading on claims 1-13 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 14 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include at least the following reference character(s) not mentioned in the description: “29” in Fig. 1 and “82” in Figs. 2-5. The examiner respectfully request the Applicant review the drawings and specification to ensure that all reference characters in the drawings are included in the specification and vice versa.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 21 recites, “upstream breaking conveyor 16”. This recitation should read – upstream breaking conveyor 14 –.
Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at lines 17-18 recites, “an input conveyor having an input section having a substantially planar top surface and an input end and an output section having a substantially planar top surface and an output end”. This recitation should read -- an input conveyor having an input section and an output section, the input section having a substantially planar top surface and an input end, and the [[an]] output section having a substantially planar top surface and an output end – to more clearly communicate that the input conveyor (not the input section) has the output section, and that the output section (not the input section) has the output end.
Claim 4 recites “the first and second support shafts” at line 4 and “the first and second shafts” at lines 4-5. Consistent terminology should be used to refer to these shafts. The examiner suggests amending the recitation spanning lines 4-5 to read – the first and second support shafts – for consistency with the recitation at line 4.
Claim 5 requires a comma or semi-colon at the end of the second line.
Claim 9 recites multiple structures separated by “and” (i.e., a recitation in the form of “A and B and C and D”). This recitation should include commas and a single “and”, such that the recitation should be in the form of “A, B, C, and D”).
Claim 15 at lines 17-18 recites, “an output conveyor having an input section having a substantially planar top surface and an input end and an output section having a substantially planar top surface and an output end”. This recitation should read -- an output conveyor having an input section and an output section, the input section having a substantially planar top surface and an input end, and the [[an]] output section having a substantially planar top surface and an output end – to more clearly communicate that the input conveyor (not the input section) has the output section, and that the output section (not the input section) has the output end.
Claim 15 at line 20 recites, “the output end of the output conveyor”. This recitation should read – the output end of the output section –.
Claim 16 recites “the first and second support shafts” at line 4 and “the first and second shafts” at lines 4-5. Consistent terminology should be used to refer to these shafts. The examiner suggests amending the recitation spanning lines 4-5 to read – the first and second support shafts – for consistency with the recitation at line 4.
Claim 17 requires a comma or semi-colon at the end of the second line.
Claim 19 recites multiple structures separated by “and” (i.e., a recitation in the form of “A and B and C and D”). This recitation should include commas and a single “and”, such that the recitation should be in the form of “A, B, C, and D”).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a spring-loaded take up assembly” as recited in claim 11 (first, “assembly” is a generic placeholder for “means” because an ‘assembly’ is not understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for a particular structure – instead, an assembly is a generic name for a wide variety of disparate structures; second, the generic placeholder is modified by the functional language “configured to maintain a tension of the belt when the input section shifts between the first position and the second position”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – first, the requirement that the assembly is ‘spring-loaded’ is insufficient to perform the function of maintaining a tension of the belt because various structures that are ‘spring-loaded’ do not perform this function (further, no structure that interacts with the belt is recited); second, the phrase “take up” preceding the generic placeholder describes the function, not the structure, of the assembly).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the output section of the output conveyor" in line 20.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the Applicant intends to introduce a new output section and a new output conveyor, or whether the Applicant intends to refer to a previously introduced feature. For example, does the Applicant intend to instead refer to the output section of the input conveyor?
Claim 1 at line 23 recites, “a top surface of the input section”. This recitation is indefinite because it is unclear whether double inclusion is intended, noting that claim 1 at line 17 previously recites that the input section has “a substantially planar top surface”. Is the top surface of line 23 the same as the previously introduced substantially planar top surface of line 17, or can the top surface of line 23 be a new top surface such that claim 1 requires two top surfaces of the input section? If the former is intended, then line 23 should refer to the top surface. If the latter is intended, then claim 1 should introduce a substantially planar first top surface and a second top surface of the input section.
Claim 1 at line 24 recites, “a top surface of the output section”. This recitation is indefinite because it is unclear whether double inclusion is intended, noting that claim 1 at line 18 previously recites that the output section has “a substantially planar top surface”. Is the top surface of line 24 the same as the previously introduced substantially planar top surface of line 18, or can the top surface of line 24 be a new top surface such that claim 1 requires two top surfaces of the output section? If the former is intended, then line 24 should refer to the top surface. If the latter is intended, then claim 1 should introduce a substantially planar first top surface and a second top surface of the output section.
Claim 6 recites the limitation "the non-parallel angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the Applicant intends to introduce some new angle, or whether the Applicant intends to refer to a previously introduced angle (such as the ‘angle’ of the top surface of the input surface relative to the top surface of the output section’ as introduced in claim 1, which is not required to be non-parallel). If the Applicant intends claim 6 to refer to the angle of claim 1, it is unclear whether the angle of claim 1 must be non-parallel, or whether the non-parallel requirement is newly added in claim 6.
Claim 15 at lines 19-20 recites, “an output end of the downstream breaking support”. In view of claim 15 at line 8 previously introducing a downstream breaking support having “an output end”, the recitation at lines 19-20 is indefinite because it is unclear whether double inclusion of an output end is intended. If double inclusion is not intended, lines 19-20 would be expected to read – the output end of the downstream breaking support –. If double inclusion is intended, claim 15 should introduce a ‘first output end’ and a ‘second output end’ or otherwise provide unique names for the two output ends.
Claim 15 at line 22 recites, “a top surface of the output section”. This recitation is indefinite because it is unclear whether double inclusion is intended, noting that claim 15 at line 18 previously recites that the output section has “a substantially planar top surface”. Is the top surface of line 22 the same as the previously introduced substantially planar top surface of line 18, or can the top surface of line 22 be a new top surface such that claim 15 requires two top surfaces of the output section? If the former is intended, then line 22 should refer to the top surface. If the latter is intended, then claim 15 should introduce a substantially planar first top surface and a second top surface of the output section.
Claim 15 at line 23 recites, “a top surface of the input section”. This recitation is indefinite because it is unclear whether double inclusion is intended, noting that claim 15 at line 17 previously recites that the input section has “a substantially planar top surface”. Is the top surface of line 23 the same as the previously introduced substantially planar top surface of line 17, or can the top surface of line 23 be a new top surface such that claim 15 requires two top surfaces of the input section? If the former is intended, then line 23 should refer to the top surface. If the latter is intended, then claim 15 should introduce a substantially planar first top surface and a second top surface of the input section.
Claim 18 recites that “the output section of the output conveyor is fixed relative to the downstream breaking support”. However, this recitation is indefinite because it is contradictory with the requirements of claim 15 – claim 15 requires that the output section is foldable relative to the input section. Claim 18 is thus indefinite because it is unclear whether the claim includes a typographical error. For example, does the Applicant intend claim 18 to require that the input section of the output conveyor is fixed relative to the downstream breaking conveyor? (That is, the features of claim 18 should be reversed relative to claim 8, since the input and output sections of the two conveyors are reversed.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,791,539 to Shill et al. in view of Hinged Bundle Conveyor by ACS Advantage (NPL cited by the Applicant in the IDS filed 04/02/2021; hereinafter referred to as ‘ACS Advantage’).
Regarding claim 1, Shill discloses a bundle breaker (see Fig. 4) comprising: 
an upstream breaking support 60 having an input end and an output end (a left end and a right end, respectively, relative to Fig. 4; see feed direction 93 in Fig. 4 near conveyor 63 as evidence of the input end being a left end and the output end being a right end), 
a first platen 56 located above the upstream breaking support 60 (see Figs. 3 and 4), 
a first actuator 64 operably connected to the first platen 56 and configured to shift the first platen 56 toward a raised position above the upstream breaking support 60 and toward a lowered position above the upstream breaking support 60 (see col. 8, lines 8-17; also compare Figs. 4 and 5) to selectively clamp a first portion of a log 92 between the first platen 56 and the upstream breaking support 60 (see Fig. 5, where the first portion of the log 92 is to the left of separation plane 94), 
a downstream breaking support 66 having an input end and an output end (a left end and a right end, respectively, relative to Fig. 4; see feed direction 93 in Fig. 4 near conveyor 63 as evidence of the input end being a left end and the output end being a right end), 
a second platen 46 located above the downstream breaking support 66 (see Figs. 3 and 4), and 
a second actuator 72 operably connected to the second platen 46 and configured to shift the second platen 46 toward a raised position above the downstream breaking support 66 and toward a lowered position above the downstream breaking support 66 (see col. 8, lines 48-50; also compare Figs. 4 and 5) to selectively clamp a second portion of the log 92 between the second platen 46 and the downstream breaking support 66  (see Fig. 5, where the second portion of the log 92 is to the right of separation plane 94), 
a third actuator 42 configured to shift the input end of the downstream breaking support 66 relative to the output end of the upstream breaking support 60 from a first position to a second position to break the second portion of the log 92 from the first portion of the log 92 (compare Figs. 4 and 5, where Fig. 4 shows the first position and Fig. 5 shows the second, breaking position; see also col. 6, lines 1-20), and 
an input conveyor 63 having an output section (see Fig. 4, where the entire illustrated portion of the conveyor 63 can be considered as the ‘output section’ in view of feed direction 93) having a substantially planar top surface (the top surface being the surface supporting the log 92 in see Fig. 4) and an output end (a right end relative to Fig. 4), the input conveyor 63 being configured to move the log 92 from the output section of the input conveyor 63 directly onto the upstream breaking support 60 (see Fig. 4, noting feed direction 93; note that ‘directly’ is satisfied because the log 92 contacts no other structure between the input conveyor 63 and the upstream breaking support 60). 
Regarding claim 2, Shill discloses that the downstream breaking support 66 comprises a downstream breaking conveyor (see Fig. 4 and col. 8, lines 33-35).
Regarding claim 3, Shill discloses that the upstream breaking support 60 comprises an upstream breaking conveyor (see Fig. 4 and col. 8, lines 20-22).
Shill fails to disclose that the input conveyor has an input section having a substantially planar top surface and an input end, the input conveyor being configured to move the log from the input section of the input conveyor to the output section of the output conveyor, wherein the input section of the input conveyor is foldable relative to the output section of the input conveyor from a first position in which a top surface of the input section of the input conveyor is substantially coplanar with a top surface of the output section of the input conveyor and a second position in which the top surface of the input section makes an angle relative to the top surface of the output section, all as required by claim 1.
ACS Advantage teaches a conveyor having an input section having a substantially planar top surface and an input end (see the annotated Fig. below), the conveyor being configured to move a  log from the input section of the conveyor to the output section of the conveyor (in view of the device of ACS Advantage being a ‘conveyor’, noting also that since two conveyors of ACS Advantage can be placed in opposed relation, the conveyor can operate in either direction), wherein the input section of the conveyor is foldable relative to the output section of the conveyor from a first position in which a top surface of the input section of the conveyor is substantially coplanar with a top surface of the output section of the conveyor (the first position being a left position relative to the annotated Fig. below) and a second position in which the top surface of the input section makes an angle relative to the top surface of the output section (the second position being a right positive relative to the annotated Fig. below). [Claim 1] ACS teaches that configuring a conveyor in a line as a folding conveyor is advantageous because the folding of the conveyor offers convenient access through a conveying line eliminating the need for an elevated cross walk (see the first bullet point under ‘Description’ at page 1 of ACS Advantage).

    PNG
    media_image1.png
    587
    667
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to configure the input conveyor of Shill as a folding conveyor as taught by ACS Advantage. This modification is advantages because by configuring the input conveyor of Shill as a folding conveyor, convenient access through the conveying line of Shill is improved because the input conveyor is movable to a folded position that permits access across the conveying line. Moreover, in carrying out this modification, there are only two options for the orientation of the folding conveyor – either the folding section can be arranged at the input end and the non-folding section can be arranged at the output end, or the non-folding section can be arranged at the input end and the folding section can be arranged at the output end. One of ordinary skill in the art could have pursued placing the folding section at the input end and the non-folding section at the output end with a reasonable expectation of success because ACS Advantage teaches that the folding section can be arranged either at the input end or the output end (see the disclosure of two folding conveyors mounted opposed in the annotated Fig. above). Therefore, it would have been obvious to one of ordinary skill in the art to place the folding section of the input conveyor at the input end when carrying out this modification. Moreover, placing the folding section of the input conveyor at the input end is advantageous to space the folding section farther away from the breaking portion of the bundle breaker, thus enhancing safety by creating additional distance between the passage for people to cross the line and the bundle breaker.
Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shill in view of ACS Advantage as applied to claim 3 above, and further in view of DE 3544708 to Kostrewa.
Regarding claim 6, Shill as modified discloses that the non-parallel angle is an obtuse angle or a right angle (see the annotated Fig. of ACS Advantage above, showing a right angle).
Regarding claim 8, Shill as modified discloses that the output section of the input conveyor is fixed relative to the upstream breaking conveyor (the output section of the input conveyor of Shill as modified is the non-folding section as explained above; due to being non-folding, the output section of the input conveyor is fixed relative to the upstream breaking support).
Shill as modified fails to explicitly disclose the structure that supports its folding belt. As a result, Shill as modified fails to explicitly disclose: that the input conveyor comprises a first support shaft at the input end of the input section, a second support shaft at the output end of the output section, and an endless belt supported by the first and second support shafts, the endless belt being configured to be driven about the first and second shafts as required by claim 4; a center support between the first and second support shafts wherein the endless belt is guided by the center support when the input section is in the second position as required by claim 5; and a drive configured to shift the input section of the input conveyor between the first position and the second position as required by claim 7.
Kostrewa is in the field of endeavor of folding conveyors, and Kostrewa is also pertinent to the problem of how to support a belt of a conveyor for folding. Kostrewa teaches a folding conveyor (see Fig. 3) that comprises a first support shaft 2” at an end of a non-folding section (see Fig. 3), a second support shaft 3” at an opposing end of a folding section (see Fig. 3), and an endless belt 1” supported by the first and second support shafts 2” and 3” (see Fig. 3), the endless belt 1” being configured to be driven about the first and second shafts 2” and 3” (see Fig. 3, where the belt 1” is configured to be driven about the shafts  2” and 3”due to being looped around the shafts 2” and 3”, noting that paragraph 15 describes the shafts  2” and 3” as rollers). [Claim 4] Cheng teaches a center support 7” between the first and second support shafts  2” and 3” wherein the endless belt 1” is guided by the center support 7” when the folding section is in a ‘second’, folded position (see Fig. 3, where the second position is shown in phantom, and where the center support 7” guides the belt 1” in the phantom position due to being positioned underneath an lower surface of an upper section of the belt 1”). [Claim 5] Cheng further teaches a drive 18 configured to shift the folding section of the conveyor between a first position and the second position (see Fig. 3 and paragraph 15). [Claim 7] Initially, Kostrewa fills a gap in the disclosure of Shill, as modified, which is how to provide structural support for a folding belt in a conveyor. Additionally, the structure of Kostrewa, where the folding belt is supported at two opposing ends and at its center by rollers is advantageous because the rollers facilitate movement of the belt along its endless path – e.g., the rollers reduce friction compared to the belt moving over one or more static surfaces. Finally, the drive of Kostrewa is advantageous in order to automatically move the conveyor between folded and non-folded position, thereby reducing manual labor by removing the need for a person to move the conveyor between its positions.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the folding input conveyor of Shill, as modified, with rollers at opposing ends and at a center of the belt. First, this modification fills a gap in the disclosure of Shill, as modified, by instructing one of skill in the art how to support a folding belt in a conveyor. Second, this modification is advantageous because providing rollers at the ends of the belt and at a center of the belt facilitates movement of the belt along its endless path – the rollers spin to reduce friction of the belt as it moves, such that friction is reduce compared to having the belt move over static structures. Moreover, it would have been obvious to one of ordinary skill the art to provide the input conveyor of Shill, as modified, with a drive as taught by Kostrewa because the drive moves the folding section of the conveyor between its various positions. As a result, a person need not manually move the conveyor, such that labor is reduced.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shill in view of ACS Advantage and Kostrewa as applied to claim 4 above, and further in view of US Pat. No. 10,800,609 B2 to Bellar et al.
Regarding claim 9, Shill, as modified, discloses that the bundle breaker includes a frame 12 supporting the upstream breaking conveyor 60 and the downstream breaking conveyor 66 and the first platen 56 and the second platen 46 (see Fig. 3 of Shill).
Shill, as modified, however, is silent regarding how the folding input conveyor is supported (see Fig. 4 of Shill). As a result, Shill fails to disclose that the frame supports at least the output end of the output section of the input conveyor as required by claim 9.
Bellar at Fig. 3A teaches a conveyor 302 having a frame (including a left leg and a right leg relative to Fig. 3A, where the right leg includes connection points 304 and 306), where the frame also supports at least an end of a non-folding section 101 of an input conveyor 100 (compare Figs. 3A and 3B). Thus, Bellar teaches that when a folding conveyor 100 is arranged adjacent another conveyor 302, a single frame can support both the folding conveyor 100 and the another conveyor 302.
It would have been obvious to one of ordinary skill in the art to support at least the output end of the output section of the input conveyor of Shill, as modified, with the frame that already supports the upstream breaking conveyor in view of the teachings of Bellar. This modification is advantageous for a variety of reasons. First, this modification minimizes the number of parts compared to providing a second frame for the folding input conveyor, since an existing frame of the upstream breaking conveyor can be used to support the folding input conveyor. Thus, the modification eliminates the need for a second frame for the folding input conveyor. Second, this modification aids in alignment of the folding conveyor and the upstream breaking conveyor because the frame properly positions the folding conveyor and the upstream breaking conveyor relative to one another (compared to, e.g., modular frames for the folding conveyor and the upstream breaking conveyor, which modular frames require proper alignment with one another to ensure proper flow of work along the conveyors). Finally, this modification is obvious under MPEP 2144.04(V)(B) because making a frame that supports the folding conveyor integral with the existing frame of the bundle breaker of Shill, as modified, is use of a one-piece construction that is merely a matter of obvious engineering choice as evidenced by Bellar. Selecting a one-piece frame construction is not disclosed by the present specification or any other evidence of record as providing some unexpected advantage. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shill in view of ACS Advantage as applied to claim 3 above, and further in view of US Pat. No. 10,800,609 B2 to Bellar et al.
Regarding claim 10, Shill, as modified, discloses that the upstream breaking conveyor 60 is supported by a frame 12.
Shill, as modified, however, is silent regarding how the input conveyor is supported (see Fig. 4 of Shill). As a result, Shill, as modified, fails to disclose that the input conveyor is supported by an integral frame along with the upstream breaking conveyor as required by claim 10.
Bellar at Fig. 3A teaches a conveyor 302 having a frame (including a left leg and a right leg relative to Fig. 3A, where the right leg includes connection points 304 and 306), where the frame also supports at least an end of a non-folding section 101 of an input conveyor 100 (compare Figs. 3A and 3B). Thus, Bellar teaches that when a folding conveyor 100 is arranged adjacent another conveyor 302, a single frame can support both the folding conveyor 100 and the another conveyor 302.
It would have been obvious to one of ordinary skill in the art to support the folding input conveyor of Shill, as modified, with the frame that already supports the upstream breaking conveyor in view of the teachings of Bellar, such that an integral frame supports the input conveyor and the upstream breaking conveyor. This modification is advantageous for a variety of reasons. First, this modification minimizes the number of parts compared to providing a second frame for the folding input conveyor, since an existing frame of the upstream breaking conveyor can be used to support the folding input conveyor. Thus, the modification eliminates the need for a second frame for the folding input conveyor. Second, this modification aids in alignment of the folding input conveyor and upstream breaking support because the frame properly positions the folding input conveyor and the upstream breaking conveyor relative to one another (compared to, e.g., modular frames for the folding input conveyor and the upstream breaking support, which modular frames require proper alignment with one another to ensure proper flow of work along the conveyors). Finally, this modification is obvious under MPEP 2144.04(V)(B) because making a frame that supports the folding conveyor integral with the existing frame of the bundle breaking of Shill, as modified, is use of a one-piece construction that is merely a matter of obvious engineering choice as evidenced by Bellar. Selecting a one-piece frame construction is not disclosed by the present specification or any other evidence of record as providing some unexpected advantage. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shill in view of ACS Advantage as applied to claim 3 above, and further in view of US Pat. No. 6,708,813 B2 to Takahashi.
Shill, as modified, fails to disclose that the input section includes a spring-loaded take up assembly configured to maintain a tension of the belt when the input section shifts between the first position and the second position as required by claim 11.
Takahashi, though, teaches a section of a rotating conveyor that includes a spring-loaded take up assembly (see Figs. 2 and 3, where the assembly includes coil springs 30b) configured to maintain a tension of a belt 24 when the input section shifts between a first position where the conveyor is parallel to adjacent conveyors and a second position where the conveyor is angled downward relative to adjacent conveyors (see col. 7, lines 1-5; the springs 30b always act on the roller 23, so the assembly maintains tension on the belt regardless of the rotational position of the conveyor). Takahashi teaches that the spring-loaded take up assembly is advantageous because belts as manufactured have length variations, and the spring-loaded take up assembly holds the belt under a proper tension to facilitation a smooth conveyance (see col. 7, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide Shill, as modified, with a spring-loaded take up assembly as taught by Takahashi. This modification is advantageous because belts are manufactured with variations in length, and the take-up assembly holds the belt under the proper tension to facilitate smooth conveyance. 
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shill in view of ACS Advantage and Kostrewa as applied to claim 4 above, and further in view of US Pat. No. 6,708,813 B2 to Takahashi.
Shill, as modified, fails to disclose that the first support shaft is supported by first and second end supports, and wherein the first and second end supports are slidably mounted on a frame of the input section as required by claim 12 and that the first and second end supports are spring-biased toward the input end as required by claim 13.
Takahashi, though, teaches a spring-loaded take-up assembly where a first support shaft 23 is supported by first and second end supports 23b (see Fig. 2), wherein the first and second end supports 23b are slidably mounted on a frame 28 of a section of the conveyor (see Fig. 2 and col. 6, line 56 to col. 7, line 1). The first and second end portions of Takahashi are spring-biased (by springs 30b) toward the end of the section (see Fig. 2 and col. 6, line 56 to col. 7, line 1). Takahashi teaches that the spring-loaded take up assembly is advantageous because belts as manufactured have length variations, and the spring-loaded take up assembly holds the belt under a proper tension to facilitation a smooth conveyance (see col. 7, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide Shill, as modified, with a spring-loaded take up assembly as taught by Takahashi. This modification is advantageous because belts are manufactured with variations in length, and the take-up assembly holds the belt under the proper tension to facilitate smooth conveyance. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,791,539 to Shill et al. in view of Hinged Bundle Conveyor by ACS Advantage (NPL cited by the Applicant in the IDS filed 04/02/2021; hereinafter referred to as ‘ACS Advantage’).
Regarding claim 15, Shill discloses a bundle breaker (see Fig. 4) comprising: 
an upstream breaking support 60 having an input end and an output end (a left end and a right end, respectively, relative to Fig. 4; see feed direction 93 in Fig. 4 near conveyor 63 as evidence of the input end being a left end and the output end being a right end),
a first platen 56 located above the upstream breaking support 60 (see Figs. 3 and 4), 
a first actuator 64 operably connected to the first platen 56 and configured to shift the first platen 56 toward a raised position above the upstream breaking support 60 and toward a lowered position above the upstream breaking support 60 (see col. 8, lines 8-17; also compare Figs. 4 and 5) to selectively clamp a first portion of a log 92 between the first platen 56 and the upstream breaking support 60 (see Fig. 5, where the first portion of the log 92 is to the left of separation plane 94), 
a downstream breaking support 66 having an input end and an output end (a left end and a right end, respectively, relative to Fig. 4; see feed direction 93 in Fig. 4 near conveyor 63 as evidence of the input end being a left end and the output end being a right end), 
a second platen 46 located above the downstream breaking support 66 (see Figs. 3 and 4), and 
a second actuator 72 operably connected to the second platen 46 and configured to shift the second platen 46 toward a raised position above the downstream breaking support 66 and toward a lowered position above the downstream breaking support 66 (see col. 8, lines 48-50; also compare Figs. 4 and 5) to selectively clamp a second portion of the log 92 between the second platen 46 and the downstream breaking support 66  (see Fig. 5, where the second portion of the log 92 is to the right of separation plane 94), 
a third actuator 42 configured to shift the input end of the downstream breaking support 66 relative to the output end of the upstream breaking support 60 from a first position to a second position to break the second portion of the log 92 from the first portion of the log 92 (compare Figs. 4 and 5, where Fig. 4 shows the first position and Fig. 5 shows the second, breaking position; see also col. 6, lines 1-20), and 
an output conveyor (see Fig. 4, where the output conveyor is to the right in the feed direction 93 from the downstream breaking support 66) having an input section having a substantially planar top surface (the section visible in Fig. 4 is the ‘input’ section relative to the feed direction 93) and an input end (a far left end relative to Fig. 4), the output conveyor being configured to move a bundle broken off the log from an output end of the downstream breaking support 66 (see Fig. 4, where this configuration is satisfied due to the placement of the output conveyor immediately downstream of the downstream breaking support 66).
Shill fails to disclose that its output conveyor has an output section having a substantially planar top surface and an output end, the output section being configured to move the bundle broken off the log toward the output end of the output conveyor, wherein the output section of the output conveyor is foldable relative to the input section of the output conveyor from a first position in which a top surface of the output section of the output conveyor is substantially coplanar with a top surface of the input section of the output conveyor and a second position in which the top surface of the output section of the output conveyor makes an angle relative to the top surface of the input section of the output conveyor, all as required by claim 15.
ACS Advantage teaches a conveyor having an output section having a substantially planar top surface and an output end (see the annotated Fig. below), the output section being configured to move a bundle of a log toward the output end of the conveyor (in view of the device of ACS Advantage being a ‘conveyor’, noting also that since two conveyors of ACS Advantage can be placed in opposed relation, the conveyor can operate in either direction), wherein the output section of the conveyor is foldable relative to the input section of the conveyor from a first position in which a top surface of the output section of the conveyor is substantially coplanar with a top surface of the input section of the conveyor (the first position being a left position relative to the annotated Fig. below) and a second position in which the top surface of the output section makes an angle relative to the top surface of the input section (the second position being a right positive relative to the annotated Fig. below). [Claim 15] ACS teaches that configuring a conveyor in a line as a folding conveyor is advantageous because the folding of the conveyor offers convenient access through a conveying line eliminating the need for an elevated cross walk (see the first bullet point under ‘Description’ at page 1 of ACS Advantage).

    PNG
    media_image2.png
    567
    667
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to configure the output conveyor of Shill as a folding conveyor as taught by ACS Advantage. This modification is advantages because by configuring the output conveyor of Shill as a folding conveyor, convenient access through the conveying line of Shill is improved because the output conveyor is movable to a folded position that permits access across the conveying line. Moreover, in carrying out this modification, there are only two options for the orientation of the folding conveyor – either the folding section can be arranged at the input end and the non-folding section can be arranged at the output end, or the non-folding section can be arranged at the input end and the folding section can be arranged at the output end. One of ordinary skill in the art could have pursued placing the folding section at the output end and the non-folding section at the input end with a reasonable expectation of success because ACS Advantage teaches that the folding section can be arranged either at the input end or the output end (see the disclosure of two folding conveyors mounted opposed in the annotated Fig. above). Therefore, it would have been obvious to one of ordinary skill in the art to place the folding section of the output conveyor at the output end when carrying out this modification. Moreover, placing the folding section of the output conveyor at the output end is advantageous to space the folding section farther away from the breaking portion of the bundle breaker, thus enhancing safety by creating additional distance between the passage for people to cross the line and the bundle breaker. 
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shill in view of ACS Advantage as applied to claim 15 above, and further in view of DE 3544708 to Kostrewa.
Regarding claim 18, Shill as modified discloses that the output section of the output conveyor is fixed relative to the downstream breaking conveyor (see Fig. 4 of Shill, where this recitation appears to be met to the same extent as disclosed in the present specification, noting the indefiniteness issue discussed above).
Shill as modified fails to explicitly disclose the structure that supports its folding belt. As a result, Shill as modified fails to explicitly disclose: that the output conveyor comprises a first support shaft at the input end of the input section, a second support shaft at the output end of the output section, and an endless belt supported by the first and second support shafts, the endless belt being configured to be driven about the first and second shafts as required by claim 16; and a center support between the first and second support shafts wherein the endless belt is guided by the center support when the output section is in the second position as required by claim 17.
Kostrewa is in the field of endeavor of folding conveyors, and Kostrewa is also pertinent to the problem of how to support a belt of a conveyor for folding. Kostrewa teaches a folding conveyor (see Fig. 3) that comprises a first support shaft 2” at an end of a non-folding section (see Fig. 3), a second support shaft 3” at an opposing end of a folding section (see Fig. 3), and an endless belt 1” supported by the first and second support shafts 2” and 3” (see Fig. 3), the endless belt 1” being configured to be driven about the first and second shafts 2” and 3” (see Fig. 3, where the belt 1” is configured to be driven about the shafts  2” and 3”due to being looped around the shafts 2” and 3”, noting that paragraph 15 describes the shafts  2” and 3” as rollers). [Claim 16] Cheng teaches a center support 7” between the first and second support shafts  2” and 3” wherein the endless belt 1” is guided by the center support 7” when the folding section is in a ‘second’, folded position (see Fig. 3, where the second position is shown in phantom, and where the center support 7” guides the belt 1” in the phantom position due to being positioned underneath an lower surface of an upper section of the belt 1”). [Claim 17] Initially, Kostrewa fills a gap in the disclosure of Shill, as modified, which is how to provide structural support for a folding belt in a conveyor. Additionally, the structure of Kostrewa, where the folding belt is supported at two opposing ends and at its center by rollers is advantageous because the rollers facilitate movement of the belt along its endless path – e.g., the rollers reduce friction compared to the belt moving over one or more static surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the folding output conveyor of Shill, as modified, with rollers at opposing ends and at a center of the belt. First, this modification fills a gap in the disclosure of Shill, as modified, by instructing one of skill in the art how to support a folding belt in a conveyor. Second, this modification is advantageous because providing rollers at the ends of the belt and at a center of the belt facilitates movement of the belt along its endless path – the rollers spin to reduce friction of the belt as it moves, such that friction is reduce compared to having the belt move over static structures. 
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shill in view of ACS Advantage and Kostrewa as applied to claim 17 above, and further in view of US Pat. No. 10,800,609 B2 to Bellar et al.
Regarding claim 19, Shill, as modified, discloses that the bundle breaker includes a frame 12 supporting the upstream breaking conveyor 60 and the downstream breaking conveyor 66 and the first platen 56 and the second platen 46 (see Fig. 3 of Shill).
Regarding claim 20, Shill, as modified, discloses that the upstream breaking conveyor 60 is supported by a frame 12.
Shill, as modified, however, is silent regarding how the input conveyor is supported (see Fig. 4 of Shill). As a result, Shill, as modified, fails to disclose: that the frame supports at least the input end of the input section of the output conveyor as required by claim 19; and that the output conveyor is supported by an integral frame along with the downstream breaking conveyor as required by claim 20.
Bellar at Fig. 3A teaches a conveyor 302 having a frame (including a left leg and a right leg relative to Fig. 3A, where the right leg includes connection points 304 and 306), where the frame also supports at least an end of a non-folding section 101 of an output conveyor 100 (compare Figs. 3A and 3B). Thus, Bellar teaches that when a folding conveyor 100 is arranged adjacent another conveyor 302, a single frame can support both the folding conveyor 100 and the another conveyor 302.
It would have been obvious to one of ordinary skill in the art to support the folding output conveyor of Shill, as modified, with the frame that already supports the downstream breaking conveyor in view of the teachings of Bellar, such that an integral frame supports the output conveyor and the downstream breaking conveyor. This modification is advantageous for a variety of reasons. First, this modification minimizes the number of parts compared to providing a second frame for the folding output conveyor, since an existing frame of the downstream breaking conveyor can be used to support the folding output conveyor. Thus, the modification eliminates the need for a second frame for the folding output conveyor. Second, this modification aids in alignment of the folding output conveyor and downstream breaking support because the frame properly positions the folding output conveyor and the downstream breaking conveyor relative to one another (compared to, e.g., modular frames for the folding output conveyor and the downstream breaking support, which modular frames require proper alignment with one another to ensure proper flow of work along the conveyors). Finally, this modification is obvious under MPEP 2144.04(V)(B) because making a frame that supports the folding conveyor integral with the existing frame of the bundle breaking of Shill, as modified, is use of a one-piece construction that is merely a matter of obvious engineering choice as evidenced by Bellar. Selecting a one-piece frame construction is not disclosed by the present specification or any other evidence of record as providing some unexpected advantage. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724